 



 
Exhibit 10.a
 
[Form of] RSU Grant
 
The Executive Compensation Committee approved on [  ] a stock-settled RSU award
which was granted on [  ].
 
Denomination of RSU Grant/Dividend Equivalents
 
The RSU grant is denominated in shares of GM $ 12/3 par value Common stock. The
number of shares approved by the ECC for you is [  ]. Quarterly dividend
equivalents will be paid in cash, if declared, beginning in [  ].
 
Vesting and Payment
 
Provided all terms and conditions are met, the grant will vest, i.e. become
nonforfeitable, ratably beginning on the [  ] anniversary of the date of the
grant and will be delivered in the form of shares of GM stock on the following
schedule: [  ] of the grant will vest and be delivered on (or within 90 days
following) each of the following dates: [  ].
 
Upon receipt of the shares, you will be obligated to satisfy applicable
withholding tax requirements by delivering the required amount to GM in cash, or
directing that shares otherwise to be delivered to you having a value equal to
the required amount be withheld by GM.
 
As with any other incentive award, vesting and payment of the RSU grant is
subject to the Conditions Precedent as stipulated in the GM 2007 Long-Term
Incentive Plan.
 
The treatment of unvested RSU grants upon termination of employment is
summarized below:
 

     
Event
 
Treatment of Unvested RSU Grant
        Voluntary employment termination (quit), involuntary termination (for
cause), unpaid personal leave (other than short-term disability or Family
Medical Leave Act [FMLA]), violation of Conditions Precedent   Award is
forfeited in its entirety       Permanent Disability or Death   Remaining
unvested shares would be prorated and delivered to employee/beneficiary in
shares of stock within 90 days       Retirement, mutually satisfactory release
or involuntary termination (without cause)   If executive leaves before [  ],
the grant is forfeited in its entirety. Beginning [  ] , undelivered RSUs will
be prorated for time worked and delivered in shares of stock within 90 days of
the next scheduled vesting date


 
If the Committee determines you are a “specified employee” who meets the
definition set forth in Section 409A of the Internal Revenue Code, you will not
be entitled to be delivered any vested RSUs payable on account of a separation
from service until the expiration of six months from the date of separation (or,
if earlier, death).
 
Notwithstanding the payment schedule described above, the GM 2007 Long-Term
Incentive Plan permits us to accelerate or delay payment to you if required to
avoid penalties under Section 409A of the Code.
 
SEC Reporting Requirements
 
Since these RSUs are time-based, they were reported immediately on a Form 4 and
will be included in the 2009 proxy tables.
 
Award Subject to the Plan
 
This Award is issued under and subject to the provisions of the GM 2007 Stock
Incentive Plan, as amended. Where the provisions of this Award expressly deviate
from the terms of the Plan, the provisions of this Award shall be controlling.





--------------------------------------------------------------------------------



 



Please indicate your receipt of this term sheet by signing below and returning
this to me.
 

                 
Name
  Date


 
Conditions Precedent: Vesting and delivery of any incentive plan awards and/or
grants are subject to all of the GM 2007 Stock Incentive Plan terms, including
the satisfaction of the following conditions precedent:
 

  •   Continued service as an employee with General Motors (unless waived by the
Executive Compensation Committee [ECC] of the General Motors Board of Directors)
    •   Refrain from engaging in any activity which in the opinion of the ECC is
competitive with any activity of General Motors Corporation or any subsidiary,
and from acting in any way inimical or contrary to the best interests of General
Motors Corporation (either prior to or after termination of employment)     •  
Furnish as shall be reasonably requested information with respect to the
satisfaction of conditions precedent (except following a Change in Control).

